’ significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun te at i in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ended this conditional waiver for the plan_year ended granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted has been through the company has a calendar_year fiscal_year the company had negative eamings from primarily due to large interest_expenses associated with a restructuring that occurred in the company had negative net_worth in resulted in a positive net_worth position at the end of income gain that enabled the company to report positive earnings in however absent the extraordinary income gain the company would have a consecutive earnings loss ir percent decrease in net sales from the levels reported in the company underwent another restructuring this restructuring - primarily due for that year toa and an extraordinary at the end of restructuring enabled the company to significantly reduce its interest the expense the primary cause of its losses in the net sales to the level reached in the extraordinary restructuring gain of the two-pronged strategy of increased penetration in existing foreign markets and expansion of its product base in domestic markets in addition the company has undergone a cost-cutting program to reduce selling and administrative costs period to return and thus eliminate the primary cause absent loss the company has adopted a through as of plan's current_liability because the prospects for recovery are uncertain and because the plan is under-funded we are granting this waiver subject_to the following conditions the value of the assets of the plan was equal to of the the contributions required to satisfy the minimum_funding_standard for the are to be timely made as plan years ending defined in sec_412 of the code without a waiver being granted for such years and the waiver for the plan_year ended is to be secured within twelve months of the date of this letter in a manner acceptable to the pension_benefit_guaranty_corporation if this condition is not satisfied the waiver is retroactively null and void you agreed to this condition in a letter dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file a copy of this letter is also being sent to the manager employee_plans classification in a copy of this letter should be furnished to the enrolled_actuary for the plan if you have any questions on this ruling letter please contact sincerely carol d gold director employee_plans
